This case was affirmed on a former day of this term, and now comes before us on motion for rehearing. The only ground in the motion is that the court erred in holding that the indictment was sufficient. Appellant now, in his motion for rehearing, insists same is defective because it charges the offense to have been committed on June 31, 1906, same being an impossible date, and cites the following authorities: State v. Eubanks, 41 Tex. 291
[41 Tex. 291]; Shoefercater v. State, 5 Texas Crim. App., 207; Hall v. State, 38 S.W. Rep., 996; Barnes v. State, 59 S.W. Rep., 882; Coleman v. State, 62 S.W. Rep., 753; McCoy v. State, 68 S.W. Rep., 686; Drummond v. State, 4 Texas Crim. App., 150, and Vallegas v. State, 66 S.W. Rep., 769. A majority of the court thinks this position is well taken, but the writer hereof, even conceding that any of the authorities cited support the proposition, yet the writer thinks the position is absurd. If the indictment had charged the defendant committed the offense on or about the 15th day of June, it could have been the 30th of June or the 1st of June, and yet a valid prosecution maintained. It does state the offense was committed in June, and the fact of it stating an impossible date in June would be merely surplusage, and would not vitiate a prosecution. So believing, I do not agree with the opinion, but in deference to the opinion of the majority of this court, the motion for rehearing is granted, the indictment is quashed, and the prosecution ordered dismissed.
Rehearing granted, and prosecution dismissed. *Page 408